Citation Nr: 0934474	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-13 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to VA compensation for birth defects of a child 
born to a Vietnam Veteran, pursuant to 38 U.S.C.A. § 1815.  


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1968.  During that time, and specifically from 
September 1965 to September 1966, he had verified service in 
the Republic of Vietnam.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado.  

In June 2009, the appellant and his father, the Veteran, 
testified before the undersigned Veterans Law Judge.  A copy 
of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The appellant maintains that he has the following birth 
defects as a result of his father's exposure to herbicides 
during active duty in the Republic of Vietnam:  extra 
fingers, toes, and teeth; a heart defect requiring surgery at 
birth; extensive speech and learning disabilities; a 
recurring skin rash; and visual problems, including retinal 
detachments.  

2.  The appellant's only parent who is a veteran and who 
served in the Republic of Vietnam is his father.  


CONCLUSION OF LAW

There is no legal merit to the claim of entitlement to VA 
compensation for birth defects of a child born to a Vietnam 
Veteran, pursuant to 38 U.S.C.A. § 1815.  38 U.S.C.A. 
§§ 1802, 1805, 1815 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.814, 3.815 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  As will be discussed in the 
following decision, entitlement to VA compensation for birth 
defects of a child born to a Vietnam Veteran, pursuant to 
38 U.S.C.A. § 1815, is not warranted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any further 
discussion of the VCAA with respect to this claim is, 
therefore, not necessary.  

Analysis

Throughout the appeal, the appellant has maintained that he 
has the following birth defects as a result of his father's 
exposure to herbicides during active duty in the Republic of 
Vietnam:  extra fingers, toes, and teeth; a heart defect 
requiring surgery at birth; extensive speech and learning 
disabilities; a recurring skin rash; and visual problems, 
including retinal detachments.  See, e.g., June 2009 hearing 
transcript (T.) at 3-10.  

VA shall pay a monthly allowance, based upon the level of 
disability, to or on behalf of a child of a Vietnam veteran 
who has spina bifida and other birth defects, to include 
achondroplasia, cleft lip and cleft palate, congenital heart 
disease, congenital talipes equinovarus (clubfoot), 
esophageal and intestinal atresia, Hallerman-Streiff 
syndrome, hip dysplasia, Hirschprung's disease (congenital 
megacolon), hydrocephalus due to aqueductal stenosis, 
hypospadias, imperforate anus, neural tube defects, Poland 
syndrome, pyloric stenosis, syndactyly (fused digits), 
tracheoesophageal fistula, undescended testicles, and 
Williams syndrome, that are associated with the veteran's 
exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 
1815 (West 2002 & Supp 2009); 38 C.F.R. § 3.814(a), 3.815 
(2008).  

Significantly, spina bifida is the only birth defect which 
warrants an award of monetary benefits based on the herbicide 
exposure of a Vietnam veteran who is the father of the child 
at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To 
qualify for a monthly allowance on the basis of other birth 
defects (as listed above), a claimant must show that the 
Vietnam veteran who was exposed to herbicides is his or her 
mother. 38 U.S.C.A. §§ 1812, 1815 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.815 (2008).  This determination has been made 
on the basis of scientific studies that have been undertaken.  
While the appellant and his father, the Veteran, in the 
present case have taken issue with the findings of those 
studies, the Board is bound by the law and the VA's 
regulations.  38 U.S.C.A. § 7104.  As such, the basis of the 
studies is beyond the jurisdiction of the Board.  

Here, pertinent facts are not in dispute.  The appellant's 
father is a Veteran who has verified service in the Republic 
of Vietnam from September 1965 to September 1966.  The 
Veteran's in-service exposure to herbicides is, therefore, 
conceded.  Significantly, however, the record does not 
reflect military service (including in particular in the 
Republic of Vietnam) for the appellant's mother.  Indeed, 
neither the appellant nor his father, the Veteran, has 
contended otherwise.  

Clearly, therefore, because the appellant's only parent who 
served in the military in the Republic of Vietnam is his 
father, VA compensation is only payable if he (the appellant) 
were found to have certain forms of spina bifida.  
38 U.S.C.A. § 1815.  38 U.S.C.A. §§ 1802, 1805, 1815; 
38 C.F.R. §§ 3.814, 3.815.  Significantly, the appellant and 
his father, the Veteran, have denied that the appellant has 
ever been diagnosed with spina bifida.  See, e.g., T. at 4, 
6, 7-8.  

The Board acknowledges that, at the recent hearing, the 
appellant and his father, the Veteran, testified that they 
had submitted the appellant's medical records to the RO.  
T. at 5.  These records are not contained in the claims 
folder.  

In any event, the Board finds that any further development of 
this appeal, including an attempt to obtain such medical 
reports and to associate them with the claims folder, is not 
necessary.  Indeed, the Board need not address the matter of 
whether any such birth defects shown in those medical records 
are considered to be qualifying birth defects.  As previously 
noted herein, VA compensation for any such birth defects 
would only be payable to the appellant if his mother had been 
shown to have served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1815.  Such service has not been shown, or contended, in 
the present appeal.  

The Board sympathizes with the contentions set forth by the 
appellant and his father, the Veteran.  Unfortunately, 
however, there is no provision under which to allow a grant 
of the benefit sought on appeal, inasmuch as the statutory 
and regulatory requirements have not been met.  The Board is 
bound by the law and regulations.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law, and not 
the evidence, is dispositive, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 8 
Vet. App. 92 (1995); & Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to VA compensation for birth defects of a child 
born to a Vietnam Veteran, pursuant to 38 U.S.C.A. § 1815, is 
denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


